Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Claim 1 is used as representative for the rest of the claims due to the same issue in question.  Claim 1 recites “reconstructing, based on slice information of the first image and an additional image of the subject, slice information of the additional image failing to match the slice information of the first image”.  This implies that reconstruction will take place when slice information does not match, but this is incomplete.  According to para [0098] of the specification, when slice information of additional image does not match with the first image, an interpolation technique is utilized to reconstruct a reference image.  This piece of information is critical to the plausibility of the claim as a whole and should be included.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
Claim 13 does not add anything different from that of claim 6.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 1-2, 5-6, 13-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190350658 A1) in view of Takeshima (US 20190336033 A1)
Regarding claim 1,Yang teaches a system, comprising: at least one storage device storing executable instructions (see para [0145]; “Such instructions may be stored, for example, in memory 115 and/or other internal storage”), and at least one processor in communication with the at least one storage device (see para [0019]; “wherein said computer hardware comprises memory coupled with one or more processors to store instructions, which when executed by the one or more processors”), when executing the executable instructions, causing the system to perform operations including: obtaining a first image of a first modality representing a first region of a subject (see Fig. 1A, step 200, para [0020]; “obtaining a first volumetric image dataset pertaining to a subject; see also para [0003-0004] which talk about “intraoperative fusion of volumetric image datasets of different modalities”); a second image of a second modality representing a second region of the subject, (see Fig.1, step 205, para [0021]; “obtaining a second volumetric image dataset pertaining to the subject”; see also para [0003-0004] which talk about “intraoperative fusion of volumetric image datasets of different modalities) the second region including at least part of the first region of the subject (see [0011], [0026], [0081]; “wherein the intraoperatively exposed surface region overlaps with at least a portion of the first anatomical surface region and at least a portion of the second anatomical surface region” discloses the image with the same surface region); and generating a fused image by fusing the first image and the second image see Fig.1, step 225-230, para [0084; see also para [0003-0004] which talk about “intraoperative fusion of volumetric image datasets of different modalities]; “employing the first registration transform and the second registration transform to transform the first volumetric image dataset and the second volumetric image dataset into a common frame of reference, thereby obtaining a fused dataset”), a slice direction of the first image being same as a slice direction of the second image, (see [0149-0150]; disclose the first and second anatomical surface dataset are generated from volumetric image dataset may overlap fully, in part, or not at all and Fig. 6A, 6B, 6C and para [0118 -0120 ]; disclose  the displayed images showing sliced volumetric image data from a first and second fused volumetric image dataset is overlaid: which means before fusion takes place, the first and second slice volumetric images were in the same direction as we can see it on Fig.6A, which are scanned with CT and MRI image modalities). 
However, Yang does not specifically teach as further claimed, but Takeshima teaches reconstructing, based on slice information (see Fig. 7, item SA1-SA3, “reconstruction processing”) of the first image and an additional image of the subject, slice information of the additional image failing to match the slice information of the first image (see Fig. 8, para [0338]; “the third MR data includes less data deficit or higher image quality than the first MR data” the third image data implies additional image, see also para [0121]; “For example, the target input image has a slice position sA, and a frame of a time phase tA; the auxiliary input image has a slice position sB and a frame of time phase tB; and the target output image has the slice sA and the frame of the time phase tA, as shown in FIG. 10….When a plurality of images are selected as auxiliary input images, the auxiliary input images may be set to have different values for only one of the slice position and the frame, or to have different values for both of the slice position and the frame” disclose the target image mismatch auxiliary (implies additional) image due to different values of slice position). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings as taught by Takeshima in order to differentiate actual medical data and desired medical data of the subject (see Fig. 37, para [0121]).
Regarding claim 2, Yang in the combination teaches the system according to claim 1, obtaining one or more scout images of the first region of the subject and causing an imaging device to acquire the first image by scanning the first region of the subject according to the one or more scout images (see Fig 3A, S410, S415, S420, para [0149]; “A skin surface is usually readily generated from both CT and MRI volumetric image data, providing a means to register both volumetric image datasets to the intraoperative surface”; it’s inherently known for both CT and MRI imaging to obtain scout images unless stated otherwise). 
Regarding claim 5, the rejection of claim 2 is incorporated herein.
Takeshima in the combination further teaches the additional image includes at least one of the one or more scout images (see Fig. 22 SC1, para [0377]; “processing circuitry configured to generate third CT data relating to a subject in accordance with the learned model, from the first CT data serving as a process target and relating to the subject, and the second CT data relating to the subject and acquired with the imaging parameter different from the first CT data relating to the process target.” CT obtain scout image).
Regarding claim 6, the rejection of claim 1 is incorporated herein. As discussed in claim 1, Yang teaches fusion of images of different modalities.  Takeshima in the combination further see Fig.2, SC1, SC3, para [0247]; “The order of X-ray CT imaging at step SC1 and PET imaging at step SC3 may be interchanged).
Regarding claim 13, the rejection of claims 1 and 6 are incorporated herein.  Additionally, Takeshima in the combination further teaches wherein the first modality is different from the second modality (see Fig. 22 SC1, SC3, para [0247]; “The order of X-ray CT imaging at step SC1 and PET imaging at step SC3 may be interchanged.”)
Regarding claim 14 the scope of claim 14 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. 
Regarding claim 15, the rejection of claim 2 is equally applicable here.
Regarding claim 16, the rejection of claim 5 is equally applicable here.
Regarding claim 20, this claim recites the system implementing the method of claim 14. According, the rejection analysis of claim 14 is equally applicable here. Yang teaches the system in Fig. 2, also see para [0049]; wherein said computer hardware comprises memory coupled with one or more processors to store instructions, which when executed by the one or more processors to carry out the method of claim 14.

Claims 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takeshima as applied to claims above, and further in view of Ng (US 20170164931 A1).
Regarding claim 3, the rejection of claims 1-2 are incorporated herein.  Yang in the combination teaches fusing two images of different modalities as discussed in claim 1 analysis.  see Fig. 22, SC5, para [0242]; “At step SC5, the processing circuitry 11 aligns the CT image reconstructed at step SB2 with the PET image reconstructed at step SC4. The alignment may be performed by any method such as rigid-body alignment or non-rigid alignment”; obtain the additional image including the first region of the subject (see para [0041]; “The processing circuitry is configured to generate the third MR data relating to a subject in accordance with the learned model, from the first MR data serving as a process target and relating to the subject and the second MR data relating to the subject and acquired by an imaging parameter different from the first MR data serving as the process target.”);  reconstructing (see Fig. 7, item SA1-SA3, “reconstruction processing”), based on the slice information of the first image and the additional image of the subject (see para [0239]; “At step SC2, the processing circuitry 11 reconstructs the CT image of the subject by applying the analytical image reconstruction such as FBP and the iterative reconstruction to the projection data acquired at step SC1”), the second image (see [0241]; “At step SC4, the processing circuitry 11 reconstructs a PET image of the subject by applying the analytical image reconstruction such as FBP or iterative reconstruction to the coincidence data acquired at step SC3”). However, both Yang and Takeshima in the combination do not specifically teach as further claimed, but NG teaches 54Attorney Docket No. 20618-0407US00in response to a determination that the one of the one or more scout images and the first image misalign (see Fig.4, S 366 with 360 and S 362 with S368 are misaligned, see also para [0018]; discloses the alignment mechanism determined based on first and second images).
see Fig.4, S 366 with S 360 and S 362 with S 368 are misaligned, para [0018]; discloses the alignment mechanism determined based on first and second images).
Regarding claim 4, the rejection of claim 3 is incorporated herein. Yang in the combination further teach determining whether slice information of the one of the one or more scout images matches slice information of the first image, the slice information including at least one of a slice position or a slice direction (see  para [0181]; “in Fig.6A, axial, sagittal and coronal views for both the fused MRI and CT datasets may be shown independently” the images matched).    Ng teaches determining that the one of the one or more scout images and the first image misalign in response to a determination that the slice information of the one of the one or more scout images fails to match the slice information of the first image (see Fig.4, S 366 with S 360 and S 362 with S 368 are misaligned, para [0018]; discloses the alignment mechanism determined based on first and second images).
Regarding claim 21, the rejection of claim 3 is equally applicable here.

Claims 8, 10-12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takeshima as applied to claims above, and further in view of Blaskovics (US 8774485 B2) Cited on IDS dated on 07/08/2014
Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of Yang and Takeshima as a whole does not teach as further claimed, but Blaskovics teaches see Fig. 2 S102; discloses structural image (indicative of structural characteristics) and functional image (indicative of metabolic distribution), Col.3 line 56-58; “For example, anatomical images may be fused with functional images to facilitate improving tumor detection and segmentation”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teachings of Blaskovics in order to improve tumor detection and segmentation.
Regarding claim 10, the rejection of claim 1 is incorporated herein. Blaskovics in the combination further teaches assigning a value of each of at least some of a plurality of first pixels in the first image to a corresponding second pixel of a plurality of second pixels in the second image to obtain the fused image (Fig.7, Col.7 line 33+; “Accordingly, the LUT 56 is configured to assign a value to each pixel in the images 50 and 52 that is based on the data acquired from the LUT 56”).
Regarding claim 11, the rejection of claim 1 is incorporated herein. Blaskovics in the combination further teaches converting the first image into a pseudocolor image (see Fig.8, S306; “generating a color image using the lookup image”) and fusing the pseudocolor image and the second image to obtain the fused image (see Fig.8, S308, Col.7, line 33+; “The revised images, after being modified by the LUT 56, may then be fused together to form the image 350 also known herein as the fusion image 350”).
Regarding claim 12, the rejection of claim 11 is equally applicable here.
Regarding claim 17, the rejection of claim 6 is equally applicable here.
Regarding claim 19, the rejection of claim 8 is equally applicable here.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takeshima and further in view of Blaskovics as applied to claims above, and further in view of Qingzhen (CN 107767444 A) Cited on IDS dated on 03/06/2018.
Regarding claim 9, the rejection of claim 8 is incorporated herein. The combined teachings of Takeshima, Yang, and Blaskovics as a whole does not teach as further recited, but Qingzhen teaches wherein the first image includes a magnetic resonance spectroscopy (MRS) image (see page.7, line 4+ discloses MRS”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effecting filling date of the invention to incorporate the teaching as taught by Qingzhen in order to obtain first image using a magnetic resonance spectroscopy (MRS) to carry out specific atoms nuclei and chemical composition (see page.7, line 4+ discloses MRS”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/             Supervisory Patent Examiner, Art Unit 2668